Case 17-11375-BLS Doc 4353 Filed 03/05/21 Page1of1

Fe pes 8, aba]

=,
eo T 4

gy gH?

Shelia ke Manue| ann

BAB S. AAnd &
Muskocee, dlc THO!

 

lo. Office af the United States
“Bank ruptey Court Clerk Sor the.
District of Del aware
Ba — St BR4 Floor
Wil ming A, Delaware 19 £0]

1, Shelia k. Manue} was injured on
November Ale, 201], When the Takata Awhag —
eployed. Lam writin "4 LN Vesponse x2 i

l

ie and dbjection &/1/a1 February |, Aa,
/
coriaaatite that thes! claim not be obese

Shelia le. Manvef

Banc faen

 

 
